 

Exhibit 10.1

 

“FORM OF”

SECURITIES SETTLEMENT AGREEMENT

 

This SECURITIES SETTLEMENT AGREEMENT (the “Agreement”), dated as of April [ ],
2020, is by and among Taronis Technologies, Inc., a Delaware corporation, with
offices located at 300 W. Clarendon Ave. #230, Phoenix, Arizona 85013 (the
“Company”) and ____________________ (“HOLDER”).

 

RECITALS

 

  A. HOLDER is entitled to certain indebtedness or fees from the Company in the
aggregate amount of $______________ U.S. Dollars (the “Indebtedness”) arising
from ________________ owed to the HOLDER from the Company (“Agreement”).        
B. The Company and HOLDER desire to enter into this transaction for the Company
to issue at market price to HOLDER $________________ worth of registered freely
tradable shares (the “Securities”) of the Company’s common stock, $0.001 par
value (“Common Stock”), in satisfaction and payment in full of payment of the
Indebtedness.         C. Contemporaneously with the execution of this Agreement,
the Company shall file a prospectus supplement to its existing shelf
registration statement on Form S-3, Registration No. 333-230854, with the United
States Securities and Exchange Commission (the “SEC”), which includes the
Securities (the “Registration Statement”).



 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals above incorporated herein by
this reference and the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and HOLDER hereby agree as follows:

 

1. ISSUANCE OF COMMON STOCK IN SATISFACTION OF INDEBTEDNESS.

 

(a) Issuance of Common Stock. In full satisfaction and in lieu of cash payment
of the Indebtedness due to HOLDER, the Company shall issue to HOLDER on the
Closing Date (as defined below) the Securities.

 

(b) Closing. The sale and purchase of the Securities shall take place at a
closing (the “Closing”) to be managed by the remote exchange of documents. The
date and time of the Closing shall be 5:00 p.m., New York time, on the Effective
Date, or at such other time or on such other date as parties hereto may mutually
agree in writing (the “Closing Date”).

 

 1 

 



 

2. HOLDER’S REPRESENTATIONS AND WARRANTIES.

 

HOLDER represents and warrants to the Company with respect to only itself that,
as of the date hereof and the Closing Date:

 

(a) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of HOLDER and shall constitute the legal, valid
and binding obligation of HOLDER enforceable against HOLDER in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(b) No Conflicts. The execution, delivery and performance by HOLDER of this
Agreement and the consummation by HOLDER of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of HOLDER or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which HOLDER is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to HOLDER, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of HOLDER to perform
its obligations hereunder.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to HOLDER that, as of the date hereof and
the Closing Date:

 

(a) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company, and the consummation by
the Company of the transactions contemplated hereby (including, without
limitation, the issuance of the shares of Common Stock) have been duly
authorized by the Company’s board of directors and (other than (x) the filing
with the SEC of the prospectus supplement to the Registration Statement, which
shall occur on the date hereof and (y) any other filings as may be required by
any state securities agencies (collectively, the “Required Filings”)) no further
filing, consent or authorization is required by the Company, its subsidiaries,
their respective boards of directors or their stockholders or other governing
body. This Agreement has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 

(b) Issuance of Securities. The issuance of the Securities is duly authorized
and the Securities, when issued, shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof.

 

 2 

 



 

(c) Registration. As of the Closing, the Securities shall have been registered
under the Securities Act of 1933, as amended (the “1933 Act”) and will be issued
pursuant to the Registration Statement. As such, the Securities will be freely
transferable and freely tradable by HOLDER without restriction, whether by way
of registration or some exemption therefrom. The Registration Statement and any
prospectus included therein, shall comply in all material respects with the
requirements of the 1933 Act, and the documents incorporated by reference into
the Registration Statement, when filed, shall comply in all material respects
with the requirements of the 1934 Act and, in each case, with the rules and
regulations of the SEC promulgated under the 1933 Act or the 1934 Act, as the
case may be. At the time the Registration Statement and any amendments thereto
become effective the Registration Statement and any amendments thereto will
comply in all material respects with the requirements of the 1933 Act and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The prospectus contained in the Registration Statement
and any amendments or supplements thereto, at the time the prospectus or any
amendment or supplement thereto is issued, will comply in all material respects
with the requirements of the 1933 Act and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Securities and the
registration of the Securities pursuant to the Registration Statement) will not
(i) result in a violation of the Certificate of Incorporation (as defined below)
(including, without limitation, any certificate of designation contained
therein), Bylaws (as defined below), certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of the Company or any of its subsidiaries, or any capital stock or other
securities of the Company or any of its subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected.

 

4. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Securities in which the Company shall
record (x) the name and address of the person in whose name the shares of Common
Stock have been issued (including the name and address of each transferee) and
(y) the aggregate number of shares of Common Stock held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any HOLDER or its legal representatives.

 

 3 

 



 

(b) Transfer Agent Instructions. From and after the Effective Date:

 

(i) the Company shall issue irrevocable instructions to the transfer agent set
forth in Section 5(f) below and to any subsequent transfer agent (as applicable,
the “Transfer Agent”) in a form acceptable to HOLDER (the “Irrevocable Transfer
Agent Instructions”) to issue certificates or credit shares to the applicable
balance accounts at DTC, registered in the name of HOLDER or its respective
nominee(s), for the Securities;

 

(ii) the Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b) will be
given by the Company to its Transfer Agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company, as applicable, to the extent provided in this Agreement;
and

 

(iii) if HOLDER effects a sale, assignment or transfer of the Securities, the
Company shall permit the transfer and shall promptly instruct the Transfer Agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by HOLDER to
effect such sale, transfer or assignment.

 

(c) Legends. Certificates and any other instruments evidencing the Securities
shall not bear any restrictive or other legend.

 

(d) FAST Compliance. From and after the Effective Date, while any shares of
Common Stock remain outstanding, the Company shall maintain a transfer agent
that participates in the DTC Fast Automated Securities Transfer Program
(“FAST”).

 

6. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Florida, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Florida or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Florida. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in West Palm Beach, Florida, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude HOLDER from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to HOLDER or to enforce a
judgment or other court ruling in favor of HOLDER. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 4 

 



 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. Except as set forth in Section 3(d) hereof,
this Agreement supersedes all other prior oral or written agreements between
HOLDER and the Company contains the entire understanding of the parties solely
with respect to the matters covered herein. For clarification purposes, the
Recitals are part of this Agreement and the Engagement Agreement remains in full
force and effect. No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and HOLDER.

 

 5 

 



 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been given and delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or electronic mail; or (iii) one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same. As
used herein “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed. The addresses, facsimile numbers and e-mail addresses
for such communications shall be:

 

If to the Company:

 

Taronis Technologies, Inc.



24980 N. 83rd Avenue, Ste. 100



Peoria, AZ 85383



Telephone: (866) 370-3835



Attention: Legal Department



E-Mail: notices@taronistech.com

 

If to the Transfer Agent:

 

EQ



3200 Cherry Creek Drive South, #430



Denver, CO 80209



Telephone: (303) 282-4800



Facsimile: (303) 282-5800



Attention: Karen Naughton



E-Mail: knaughton@corporatestock.com

 

If to HOLDER:

 

HOLDER



{ADDRESS}

Facsimile:

Telephone:

E-mail:

Attention:

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

 6 

 



 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of HOLDER. HOLDER may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be HOLDER hereunder
with respect to such assigned rights.

 

(h) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing. HOLDER shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement
through the Closing Date.

 

(l) Remedies. HOLDER, and in the event of assignment by HOLDER of its rights and
obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in this Agreement and all of the rights which such holders
have under the law. Any person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law would inadequate relief to HOLDER. The Company therefore agrees
that HOLDER shall be entitled to specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security. The remedies provided in
this Agreement shall be cumulative and in addition to all other remedies
available under this Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief).

 

[SIGNATURE PAGE FOLLOWS]

 

 7 

 



 

IN WITNESS WHEREOF, HOLDER and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  HOLDER                   By:     Name:     Title:  

 

[Signature Page to Securities Settlement Agreement]

 

   

 

 

IN WITNESS WHEREOF, HOLDER and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:            TARONIS TECHNOLOGIES, INC.             By:     Name: Scott
Mahoney   Title: Chief Executive Officer

 



[Signature Page to Securities Settlement Agreement]

 

   

 

